DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.

Information Disclosure Statement
The IDS filed on 11/26/2019 has been considered. 

Claim Objections
Claims 1, 8, and 15 objected to because of the following informalities:  “workload demand does is not required to be fully satisfied” should be “workload demand is not required to be fully satisfied”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Line 10 and 17 recites “the combinations”. However, line 3 recites “possible combinations” and line 4 recites “the filtered possible combinations”. Therefore, it is unclear what “the combinations” refer to. 

As per claims 4, 11, and 18 (line numbers refer to claim 4):
	Lines 1-11 recite “filtering the possible combinations includes at least one of:…computing a total cost of each one of the possible combinations; sorting the possible combinations by their total cost”. It is unclear how “computing a total cost” and “sorting the possible combinations” is considered filtering (ie. Are there additional steps that need to be taken to filter the possible combinations?). 
	Line 9 recites “computing total cost of each one of the possible combinations”, line 11 recites “possible combinations whose cost”, and line 13 recites “combinations whose cost”. It is unclear if costs in lines 11 and 13 refer to costs or total costs because total costs are computed. Additionally, it is unclear if “combinations” in line 13 refers to “possible combinations”.

As per claims 5, 12, and 19 (line numbers refer to claim 5):
	Line 5 recites “the scores of the respective possible combination”. However, prior to this phrase in line 3, the claim recites “scores of aspects of the respective possible combination. Therefore, “the scores” lacks antecedent basis and it is unclear whether “the scores” refers to scores of the respective possible combination or scores of aspects of the respective possible combination. 
	

	Line 5 recites “calculating the compute power score between 0 and 1 for each sub-aspect”. It is unclear whether the compute power score is between 0 and 1 or if each sub-aspect has a score between 0 and 1. 
	In line 6, “the cost aspect” lacks antecedent basis because claim 5 lines 3-4 recite “scores of aspects…including at least one of…the total cost”.
	Lines 9-10 recite “comparing the aggregated cost of the identified possible combination with a minimum cost of all feasible possible combinations”, line 11 recites “minimum cost”, and line 11 recites “the cost of the identified possible combination”. It is unclear why “aggregated cost” is being compared with “a minimum cost” rather than “a minimum aggregated cost”. Also, “the cost of the identified possible identified possible combination” lacks antecedent basis. 

As per claim 7, 14, and 21 (line numbers refer to claim 7):
	Lines 7-8, 13, 15-16, 18, and 21 recite “the sub-aspect”. It is unclear which sub-aspect is referred to because line 6 recites “each sub-aspect”.
	In lines 12 and 19-20, “the corresponding sub-aspect value” lacks antecedent basis and it is unclear what sub-aspect value corresponds to.

As per claims 2, 3, 9, 10, 16, and 17, they are dependent claims of 1, 8, and 15 respectively. Therefore, they are rejected for the same reasons above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

As per claim 1, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a method. Therefore, the claim is directed to one of the four statutory categories of invention. 
In step 2A prong 1 of the 101 analysis, the examiner has determined that the claim recites judicial exceptions. Specifically, the limitations of “selecting an optimal combination of cloud resources within budget constraints comprising: computing all possible combinations for cloud resource bundles as available for allocation; filtering the possible combinations according to predetermined criteria; dividing the filtered possible combinations into a first set that satisfies an overall workload demand for resources and a second set that partially satisfies the overall workload demand for resources; in response to determining the first set is not empty: calculating a level of goodness for each one of the combinations in the first set; ordering the possible combinations in the first set by a respective level of goodness; and selecting for provisioning a possible combination from the first set based on the ordering; and in response to determining the first set is empty and the overall workload demand does is not required to be fully satisfied: calculating a level of goodness for each one of the combinations in the second set; ordering the possible combinations in the second set by a respective level of goodness; and selecting for provisioning a possible combination from the second set based on the ordering” recite mental processes. Selecting an optimal combination is a mental process because humans can use their 
In step 2A prong 2 of the 101 analysis, the examiner has determined that the additional elements, alone or in combination do not integrate the judicial exceptions into a practical application for the following rationale:
The limitation “by a processor” apply judicial exceptions on a generic computer. “Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions” so therefore applying judicial exceptions on a processor which is a generic computing component does not integrate the judicial exceptions into a practical application (MPEP 2106.05(b)) 

The limitation “by a processor” apply judicial exceptions on a generic computer and therefore do not provide significantly more.

As per claim 8, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a system. Therefore, the claim is directed to one of the four statutory categories of invention. Claim 8 is a system claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally, claim 8 recites “a processing executing instructions stored in a memory” which just applies the judicial exceptions on a generic computing component. Therefore, it does not integrate the judicial exceptions into a practical application not does it recite significantly more.

As per claim 15, in step 1 of the 101 analysis, the examiner has determined that the claim is directed to a computer program product. Therefore, the claim is directed to one of the four statutory categories of invention. Claim 15 is a computer program product claim of claim 1 so it is rejected for the same reasons as claim 1 above. Additionally, claim 15 recites “the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion”, which just applies the judicial exceptions on a generic computing component. Therefore, it does not integrate the judicial exceptions into a practical application not does it recite significantly more.

As per claim 2 and similarly for claims 9 (which depends on claim 8) and 16 (which depends on claim 15), the claim recites an additional limitation of “further comprising configuring attributes for each cloud resource bundle, the attributes including at least one of: a maximum number of instances allowed for allocation; a cost of an instance; a number of instances currently available for allocation; and a number of instances to be allocated in a specific combination of the cloud resource bundles.” This is a mental process because humans can think of attributes associated with each cloud resource bundle. Therefore the judicial exceptions are not integrated into a practical application and do not provide significantly more.

As per claim 3 and similarly for claims 10 (which depends on claim 9) and 17 (which depends on claim 16), the claim recites an additional limitation of “further comprising assigning allocation values for each one of the cloud resource bundles, wherein an allocation value for a respective cloud resource bundle ranges from zero to the maximum number of instances allowed for allocation for the respective cloud resource bundle, and wherein the allocation value for the respective cloud resource bundle indicates the number of instances to allocate of the respective cloud resource bundle”. This is a mental process because humans can assign allocation values to each of the cloud resource bundles by thinking about how many instances to allocate to each cloud resource bundle. Therefore the judicial exceptions are not integrated into a practical application and do not provide significantly more.

As per claim 4 and similarly for claims 11 (which depends on claim 8) and 18 (which depends on claim 15), the claim recites an additional limitation of “wherein filtering the possible 

As per claim 5 and similarly for claims 12 (which depends on claim 8) and 19 (which depends on claim 15), the claim recites an additional limitation of “further comprising defining the level of goodness of a respective possible combination of cloud resource bundles by computing and aggregating scores of aspects of the respective possible combination of cloud resource bundles including at least one of compute power, the total cost, and a distribution or co-location of resources; wherein the level of goodness is computed as a weighted aggregation of all the scores of the respective possible combination”, which only further describes the mental process of calculating a level of goodness. 

As per claim 6 and similarly for claims 13 (which depends on claim 12) and 20 (which depends on claim 19), the claim recites an additional limitation of “further comprising: 

As per claim 7 and similarly for claims 14 (which depends on claim 13) and 21 (which depends on claim 20), the claim recites an additional limitation of “further comprising computing a score for the distribution aspect by: configuring sub-aspects that include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers; calculating, for each sub-aspect, a high distribution score by assigning the high distribution score of 1 to a respective possible combination having a maximum value of the sub-aspect; assigning the high distribution score of 0 to a respective possible combination having a minimum value of the sub-aspect; calculating a remaining high distribution score for other possible combinations by dividing the corresponding sub-aspect value of the identified possible combination by the maximum value of the sub-aspect among the remaining possible combinations; calculating, for each sub-aspect a low distribution score by assigning the low distribution score of 1 for the respective possible 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. (US 8924539 B2 herein Ferris) in view of Ashok et al. (US 9665388 B2 herein Ashok).

As per claim 1, Ferris teaches the invention substantially as claimed including a computer-implemented method for selecting an optimal combination of cloud resources within budget constraints, by a processor, comprising (Fig. 5, 130 processor; abstract lines 12-16 The engine can thus identify a series of combinations of target resources and target clouds supplying those resources to discover combinations of target clouds and target resources that can satisfy or optimize the selection criteria, such as cost or others.): 
computing all possible combinations for cloud resource bundles as available for allocation (Col. 8 lines 46-50 the deployment engine 150 can generate and present a selection dialog 162 to the user to select different potential migration or deployment parameters, configurations, providers, and/or other alternatives or factors to be used in assessing various possible deployment combinations; Col. 12 lines 16-19 the deployment engine 150 can analyze the combined selection scores…all possible combinations of target clouds); 
filtering the possible combinations according to predetermined criteria (Col. 11 lines 50-54 access the set of selection criteria 164 for analyzing…specify selection or filtering criteria); 
dividing the filtered possible combinations into a first set that satisfies an overall workload demand for resources and a second set that partially satisfies the overall workload demand for resources (Col. 9 lines 42-47 in general the deployment engine 150 can apply the set of selection criteria 164 to the set of target resources 166 hosted in each cloud of the set of target clouds 152, to determine those clouds which host one or more resources matching or satisfying the criteria the user wishes to apply to those respective criteria; Col. 10 lines 51-54 In aspects, there may be no general unique or single set of combinatorially-maximized cloud-resource combinations 174 which best satisfies the set of selection criteria 164; Col. 4 lines 61-67 the cloud management system 104 can generate a resource aggregation table or other record that identifies the various selected sets of resource servers in set of resource servers 108 that will be used to supply the components of the set of instantiated virtual machines, services, or processes); 
in response to determining the first set is not empty (Fig. 4C; Col. 10 lines 39-47 The deployment engine 150 can then continue to repeat the analysis of all combinations of clouds produce a set of combinatorially-maximized cloud-resource combinations 174, as illustrated in FIG. 4C): 
calculating a level of goodness for each one of the combinations in the first set (Col. 11 line 58-Col. 12 line 5 the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score 170 for the first resource for each cloud in the set of target clouds 152. In 610, similarly, the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a second resource, and generate a selection score 170 for second resource, such as, merely illustratively, memory amount or speed, for each cloud in the set of target clouds 152. In 612, the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for each additional resource under evaluation; Col. 12 lines 10-13 the deployment engine 150 can analyze the combined selection scores 170 for the first resource and the second resource across all possible pairings of clouds in the set of target clouds 152); 
the possible combinations in the first set by a respective level of goodness; and selecting for provisioning a possible combination from the first set (Col. 12 lines 25-29 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, ; and 
in response to determining the first set is empty and the overall workload demand does is not required to be fully satisfied: calculating a level of goodness for each one of the combinations in the second set (Col. 10 lines 51-66 In aspects, there may be no general unique or single set of combinatorially-maximized cloud-resource combinations 174 which best satisfies the set of selection criteria 164, but instead a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost, communications bandwidth, expected uptime under a Service Level Agreement (SLA), and so forth. In regards, therefore, the deployment engine 150 can produce a selection or possible combination or alternative combinations of target clouds and target resources which can variously represent an optimized, maximized, best-available, most efficient, preferred, as-desired, enhanced, threshold or minimum, and/or otherwise selected combination of resources and clouds to host those resources in the set of target clouds 152); 
the possible combinations in the second set by a respective level of goodness (Fig. 4B; Col. 9 lines 48-58 in cases the user may specify via the set of selection criteria 164 that they simply to do nothing other than to maximize the degree or quantity of each given resource which they wish to consider in the set of target clouds 152. In such cases, the deployment engine 150 can identify the cloud in the set of target clouds 152 which maximizes the degree or quantity of each resource independently, and present the user (for instance via the selection dialog 162) with a combined set of clouds and resources drawn from the set of target clouds 152 which match the set of selection criteria 164 to the highest degree or quantity.); and 
selecting for provisioning a possible combination from the second set (Col. 9 line 61-Col. 10 line 2 In cases, the more than one target cloud may be able to provide the same (or same to within a predetermined margin) degree or quantity of a given resource, so that multiple or alternative cloud combinations can generate or achieve the same maximized or best-available results. In the latter case, the selection dialog 162 may present a list and/or other dialog to present the user with the maximized or best-available results, to permit the user to consider and/or choose the combination they prefer.)

Ferris fails to teach ordering the possible combinations in the first set/second set by a respective level of goodness; and selecting for provisioning a possible combination from the first set/second set based on the ordering.

However, Ashok teaches ordering the possible combinations in the first set/second set by a respective level of goodness; and selecting for provisioning a possible combination from the first set/second set based on the ordering (Col. 14 lines 23-31 a ranking algorithm to a list of pools of compute nodes 302 by comparing the list of attribute requirements of the application workload in order of priority with the hypervisor characteristics of the pools of compute nodes 302 to identify an ordered list of pools of compute nodes 302 that are best suited for satisfying the attribute requirements of the application workload based on the received level of priorities; claim 1 selecting hypervisor platforms that are best suited to process application workloads, the method comprising: receiving attribute requirements for an application workload; applying, by a processor, a ranking algorithm to a list of pools of compute nodes to identify an ordered list of 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Ferris with the teachings of Ashok because Ashok’s teaching of ranking pools of compute node and selecting pools of compute nodes based on the ranking provides the advantage of selecting the best pool of compute nodes to best satisfy workload requirements (see Ashok, Col. 8 lines 7-10 selecting the hypervisor platforms 409 in the pools of compute nodes 302 that are best suited for satisfying the application workload requirements).
	

As per claim 2, Ferris and Ashok teach the method of claim 1. Ferris specifically teaches further comprising configuring attributes for each cloud resource bundle, the attributes including at least one of: a maximum number of instances allowed for allocation; a cost of an instance; a number of instances currently available for allocation; and a number of instances to be allocated in a specific combination of the cloud resource bundles (Fig. 4A; Col. 10 lines 9-17 a set of processor resources capable of a range of between 1000 and 2000 MIPS per virtual machine, with a minimum memory allocation of 2 Gigabytes per virtual machine, each machine being allocated at least 100 Gigabytes of permanent or persistent storage, with an allocated communications bandwidth of 100 Megabytes/sec over port 180 between 6:00 a.m. and 9:00 pm and at least 40 Megabytes/sec over that port at other times, all with a total subscription cost of not more than 15 cents per hour per virtual machine; Col. 5 lines 38-41 instantiate a given number, for example, 10, 500, 1000, 20,000, or other numbers or instances of virtual machines to populate one or more clouds 102 and be made available to users of that cloud or clouds).

As per claim 4, Ferris and Ashok teach the method of claim 1. Ferris specifically teaches wherein filtering the possible combinations includes at least one of: filtering possible combinations that include at least one cloud resource bundle whose number of instances to allocate exceeds the number of instances currently available for allocation; filtering possible combinations that include at least one cloud resource bundle whose specification includes at least one sub-resource amount which is smaller than a corresponding amount in a minimum workload resource requirement; computing a total cost of each one of the possible combinations; sorting the possible combinations by their total cost; filtering possible combinations whose cost exceeds a remaining safe budget for cloud resource allocation, if an input budget constraint is hard; and filtering combinations whose cost exceeds the sum of the remaining safe budget and a budget overflow limit, if the input budget constraint is soft (Col. 9 lines 5-11 the set of selection criteria 164 can present selections for, and/or receive user inputs, for processor resources that may be specified to include criteria such as "minimum 10000 MIPS (millions of instructions per second), "x86 processor architecture," "minimum quad processor architecture," "max cost 5 cents per hour," "minimum uptime 99.0%,"; Col. 10 lines 33-38 The deployment engine 150 may then select a second target cloud to potentially host the processor resource meeting the specified criteria, then evaluate all potential combinations of target clouds to host the specified memory resources (in this example, a minimum or threshold of 2 Gigabytes); Col. 10 lines 55-58 a series or collection of possible overall cost).

As per claim 8, it is a system claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Ferris teaches a processor executing instructions stored in a memory device (Fig. 5, 130 processor, 132 memory; claim 19 A non-transitory computer readable storage medium comprising instructions). 

As per claim 9, it is a system claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 11, it is a system claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

As per claim 15, it is a computer program product claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Ferris teaches a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion (claim 19 A non-transitory computer readable storage medium comprising instructions that, when executed by a hardware processor, cause the hardware processor to perform operations).

As per claim 16, it is a computer program product claim of claim 2. Therefore, it is rejected for the same reasons as claim 2 above.

As per claim 18, it is a computer program product claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris and Ashok, as applied to claims 2, 9, and 16 above, in view of Kohli et al. (WO 2020010325 A1 herein Kohli).

As per claim 3, Ferris and Ashok teach the method of claim 2. Ferris specifically teaches further comprising assigning allocation values for each one of the cloud resource bundles, an allocation value for a respective cloud resource bundle ranges, number of instances allowed for allocation for the respective cloud resource bundle (Fig. 4A; Col. 9 lines 25-37 In embodiments as shown in FIG. 4A, each cloud in the set of target clouds 152 can host, contain, provide, and/or otherwise make accessible a set of target resources 166, such as processor resources, memory resources, storage resources, communications bandwidth, and/or other hardware, software, appliances, and/or other resources. In aspects as generally shown, each cloud in the set of target clouds 152 may host a different set, array, group, or collection of set of target resources 166. In aspects as shown, a cloud hosting a greater number, degree, and/or other quantity of a resource can be shown with a higher bar in the bar graph representing the collection of resources present or available in the set of target clouds 152.) and 
wherein the allocation value for the respective cloud resource bundle indicates the number of instances to allocate of the respective cloud resource bundle (Col. 5 lines 38-41 instantiate a given number, for example, 10, 500, 1000, 20,000, or other numbers or instances of virtual machines to populate one or more clouds 102 and be made available to users of that cloud or clouds; Col. 9 lines 61-65 the more than one target cloud may be able to provide the same (or same to within a predetermined margin) degree or quantity of a given resource, so that multiple or alternative cloud combinations can generate or achieve the same maximized or best-available results).

Ferris and Ashok fail to teach wherein an allocation value ranges from zero to the maximum number of instances allowed for allocation.

However, Kohli teaches wherein an allocation value ranges from zero to the maximum number of instances allowed for allocation (Table 11; [0126] lines 3-11 LVS system 706 may use a set of N allocators to manage free space in LVS volume 720 (FIG. 7). Each of the allocators pools values and free space for a particular range of sizes…In Table 11, the Allocation quantum (KiB) is the smallest amount of space in kilobytes (KiB) that an allocator can allocate. For instance, allocator 0 may allocate space in multiples of 4 KiB. Furthermore, in Table 11, the max value size of an allocator is the maximum amount of space that the allocator can allocate. For instance, allocator 0 may allocate up to 256 KiB; Since the allocator 0 allocates in multiples of 4KiB and 0 is a multiple of 4KiB, the values ranges from zero to the maximum amount of space.).


	

As per claim 10, it is a system claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 17, it is a computer program product claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris and Ashok, as applied to claims 1, 8, and 15 above, in view of Li et al. (CN108449394A herein Li).
The claim mappings of Li are provided with a translation of CN108449394A

As per claim 5, Ferris and Ashok teach the method of claim 1. Ferris specifically teaches further comprising defining the level of goodness of a respective possible combination of cloud resource bundles by computing and aggregating scores of aspects of the respective possible combination of cloud resource bundles including at least one of compute power, the total cost, and a distribution or co-location of resources; wherein the level of goodness is computed as an aggregation of all the scores of the respective possible combination (Col. 12 combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds in the set of target clouds 152; Col. 11 lines 60-62 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score 170; Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost; Col. 8 lines 47-50 present a selection dialog 162 to the user to select different potential migration or deployment parameters, configurations, providers, and/or other alternatives or factors to be used in assessing various possible deployment combinations; Col. 1 lines 50-54 That user may further instantiate and use multiple applications or other software or services inside or across multiple of those cloud boundaries, and those resources may be used or consumed by multiple or differing end-user groups in those different cloud networks; Col. 12 lines 13-16 different pairings of target clouds can be assigned different total scores based on a sum of the selection score 170 for each of the first and second resource in that pair of clouds).

Ferris and Ashok fail to teach weighted aggregation of all the scores.

However, Li teaches weighted aggregation of all the scores ([0054-0056] By assigning different weights to each of the above factors, the transmission priority index PI (Ci) of each video server can be obtained, namely: PI(Ci)=(1-R(Ci)*W(L))+(1-LS(Ci)*W(L))+(1-M(Ci)*W(M))+(1- WS(Ci)*W(W)); Among them, W(L) is the weight of the remaining space of the server and the remaining disk space, W(M) is the weight of the probability of server failure,  293 lines 2-4 the total disk space of each server is S (Ci), the remaining disk space is L (Ci), and the remaining space is Rate R(Ci); the network speed between the server and the cloud storage W(Ci); the probability of server failure is M(Ci)). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Ferris and Ashok with the teachings of Li because Li’s teaching of weights provides the advantage of weighing high priority factors higher and lower priority factors lower. 
	
Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris, Ashok, and Li, as applied to claims 5, 12, and 19 above, in view of Featherstone et al. (US 10922637 B2 herein Featherstone).

As per claim 6, Ferris, Ashok, and Li teach the method of claim 5. Ferris specifically teaches further comprising: computing a score for the compute power aspect by: configuring sub-aspects that include at least one of: processor cores, memory, storage, network bandwidth, and input/output (I/O) capacity (Col. 2 lines 59-63 Another group of servers in set of resource servers 108 can accept requests to host computing cycles or processor time, memory allocations, communications ports or links, and/or other resources to supply a defined level of processing power; Col. 10 lines 13-14 an allocated communications bandwidth of 100 Megabytes/sec; Col. 11 lines 58-62 the deployment engine 150 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria processor speed or powers, and generate a selection score); and 
computing a score for the cost aspect by: calculating an aggregated cost of all individual cloud resource bundles in an identified possible combination (Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost; abstract lines 12-16 The engine can thus identify a series of combinations of target resources and target clouds supplying those resources to discover combinations of target clouds and target resources that can satisfy or optimize the selection criteria, such as cost; Col. 12 lines 20-24 the combination of three or more target clouds can be assigned a combined selection score 170 based on the sum of the selection score 170 for each of the resources hypothetically hosted in one or more individual cloud; Col. 10 lines 16-17 a total subscription cost of not more than 15 cents per hour per virtual machine); 
the aggregated cost of the identified possible combination, cost of all feasible possible combinations, the cost of the identified possible combination; calculating a cost score for the identified possible combination; and assigning the cost score to the possible combination (Col. 10 lines 55-58 a series or collection of possible solutions, some of which can be optimized around or based on separate variables or criteria in the set of selection criteria 164, such as overall cost; Col. 12 lines 25-29 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds; Col. 12 lines 17-19 combined selection scores 170 for each additional resource, all possible combinations of target clouds).
Additionally, Li teaches calculating the compute power score between 0 and 1 for each sub-aspect ([0051-0053] After the network speed between the server and the cloud storage is standardized by min-max, the standard value WS(Ci) of the network speed is obtained. The formula is: WS(Ci)=(W(Ci)–Wmin)/(Wmax-Wmin); Among them, Wmin is the minimum value of all W(Ci), and Wmax is the maximum value of all W(Ci); When W(Ci) is Wmin, the normalized network speed is 0 and when W(Ci) is Wmax, the normalized network speed is 1.).

Ferris, Ashok, and Li fail to teach comparing the cost with a minimum cost; dividing the minimum cost by the cost; calculating a cost score between 0 and 1; and assigning the cost score of 1 having the minimum cost.

However, Featherstone teaches comparing the cost with a minimum cost; dividing the minimum cost by the cost (Col. 17 lines 54-56 the material cost value for each design may be normalized by dividing each value by the minimum Material Cost value); calculating a cost score between 0 and 1 (Table 2; Col. 17 lines 57-59 Thus, Design 2 may obtain a normalized Material Cost value of 1.00. If an assumption is made that a value having twice the cost as Design 2 has a normalized value of 0.00); and assigning the cost score of 1 having the minimum cost (Table 1, Table 2; Col. 17 lines 56-57 Thus, Design 2 may obtain a normalized Material Cost value of 1.00; Table 1 shows design 2 has the lowest cost and table 2 shows that design 2 has a normalized material cost of 1.).


	
As per claim 7, Ferris, Ashok, Li, and Featherstone teach the method of claim 6. Ferris specifically teaches further comprising computing a score for the distribution aspect by: configuring sub-aspects that include at least one of: a total number of cloud resource bundles, a number of distinct cloud resource bundles, a number of distinct reliability zones, and a number of distinct cloud providers (Fig. 3, Fig. 4A, item 152 set of target clouds; Col. 8 lines 47-50 present a selection dialog 162 to the user to select different potential migration or deployment parameters, configurations, providers, and/or other alternatives or factors to be used in assessing various possible deployment combinations; Col. 7 line 50 distinct transient sub-clouds; Col. 11 lines 58-62 can evaluate the set of target resources 166 located in the set of target clouds 152 based on the set of selection criteria 164 for a first resource, such as, merely illustratively, processor speed or powers, and generate a selection score; Col. 12 lines 17-20 analyze the combined selection scores 170 for each additional resource, along with the first resource and second resource, across all possible combinations of target clouds in the set of target clouds 152); 
calculating a distribution score by assigning the distribution score a respective possible combination; assigning the distribution score to a respective possible combination; calculating a remaining distribution score for other possible combinations, value of the identified possible combination, the remaining possible combinations; calculating distribution score by assigning the distribution score for the respective possible combination; assigning the distribution score for the respective possible combination; and calculating a remaining distribution score for other combinations, value of the identified possible combination, the remaining possible combinations (Col. 12 lines 17-20 analyze the combined selection scores 170 for each additional resource, along with the first resource and second resource, across all possible combinations of target clouds in the set of target clouds 152; Col. 12 lines 25-35 the deployment engine 150 can select an optimized, maximized, best available, and/or otherwise preferred or desired combined selection score(s) 170 for the first resource, second resource, and/or additional resources and associated groups or sets of target clouds in the set of target clouds 152. In 620, the deployment engine 150 can notify the user of the optimized or otherwise preferred combinations of target clouds and resource assignments in those target clouds, and/or initiate migration or deployment to the set of selected target clouds to subscribe to those resources in optimized or otherwise preferred combinations of clouds); 
Additionally, Li teaches calculating, for each sub-aspect, a high score by assigning the high score of 1 having a maximum value of the sub-aspect; assigning the high score of 0 having a minimum value of the sub-aspect; calculating a remaining high score by dividing the corresponding sub-aspect value by the maximum value of the sub-aspect ([0051-0053] After the network speed between the server and the cloud storage is standardized by min-max, the standard value WS(Ci) of the network speed is obtained. The formula is: WS(Ci)=(W(Ci)–Wmin)/(Wmax-Wmin); Among them, Wmin is the minimum value of all W(Ci), and Wmax is the maximum value of all W(Ci); When W(Ci) is Wmin, the normalized network speed is 0 and when W(Ci) is Wmax, the normalized network speed is 1.)
calculating, for each sub-aspect a low score by assigning the low score of 1 having the minimum value of the sub-aspect; assigning the low score of 0 having the maximum value of the sub-aspect; and calculating a remaining low score by dividing the corresponding sub-aspect value by the minimum value of the sub-aspect (Table 1, Table 2; Col. 17 lines 53-59 The Material Cost values may also be normalized. For example, the material cost value for each design may be normalized by dividing each value by the minimum Material Cost value. Thus, Design 2 may obtain a normalized Material Cost value of 1.00. If an assumption is made that a value having twice the cost as Design 2 has a normalized value of 0.00).

As per claim 13, it is a system claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

As per claim 14, it is a system claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.

As per claim 20, it is a computer program product claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

As per claim 21, it is a computer program product claim of claim 7. Therefore, it is rejected for the same reasons as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195